Case 1:19-cv-02381-LTB-MEH Document 89-3 Filed 04/20/20 USDC Colorado Page 1 of 1




   From: Nancy Loving <nycloving@gmail.com>
   Date: 5/13/2016
   To: wally@investibility.com,wally@rentrange.com,wcharnoff@icloud.com
   Cc: David Hinkelman <david@liftstrategicpartners.com>
   Subject: Harold Garde

   Hi Wally,

   I have created a new selection of work for you to view including Round Heads and Blue Bowl. I am
   working on getting Harold to West Palm for the evening on Wednesday. I hope this works out as I
   know he would love to see you.
   I look forward to all of us getting together and catching up!
   Let me know what you are most interested in and lets discuss tomorrow.
   Best,
   Nancy


   Nancy Loving
   Director ArtSuite Gallery
   ArtPort LLC
   New York, NY 10006
   917.703.7172
   www.artsuite.ny.com




                                                                             EXHIBIT 2


                                                   1
